Opinion by

Ciuustiancy, J.f
The charge in the information was of an assault with intent to commit rape. The prosecution gave evidence tending to show an assault with the intent charged, &c. Her evidence was not confirmed by that of any other witness as to qny of the more important facts goingto establish tfie truth of the charge, but was contradicted as to several important circumstances by the other witnesses. The defendant, on the trial, made a statement in his own behalf, in which he denied all the allegations of the prosecutrix and characterized them as false and untrue and added thrt he had never insulted her in his life; The Court, in the charge to the jury said: “ The statement of the defendant does not, however, di*26rectly deny the assault. Tilts' silence would go far to confirm the testimony oí the complainant.’’ .
Held, that this charge was erroneous, in assuming as a fact what the bill of exceptions shows not to have been as thus assumed. The third denial that “ he had never insulted her in his life” must certainly be regarded in the connection in which it is found, and with reference to her testimony as a direct denial of the assault which her testimony tended to prove.. And it his testimony tended to show that “ all her allegations (of which the assault was one) were false and untrue,” this was a clear and sufficiently direct denial of the assault.
The judgment must be reversed with costs and a new trial awarded.